Citation Nr: 0725346	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Service connection for bilateral hearing loss to include the 
question of whether new and material evidence has been 
received to reopen a previously denied claim. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran testified before the undersigned at a Travel 
Board hearing in May 2007.  A transcript of that hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO denied service connection for scarred and 
retracted eardrums in December 1957, denied service 
connection for defective hearing in December 1984, and 
confirmed the previous denials in a February 2002 rating 
decision; the veteran did not initiate an appeal of any 
decision.   

2.  Evidence received since the February 2002 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  Competent medical evidence of record establishes a nexus 
between the veteran's bilateral hearing loss and his period 
of active duty service.


CONCLUSIONS OF LAW

1.  The December 1957, December 1984, and February 2002 
rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
February 2002 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for scarred and 
retracted eardrums in a December 1957 rating decision.  The 
RO next denied service connection for a hearing disability in 
December 1984.  The RO confirmed the previous denials in a 
February 2002 rating decision.  Although the RO notified the 
veteran of each denial, the veteran did not initiate an 
appeal.  Therefore, the RO's decisions of December 1957, 
December 1984, and February 2002 are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).   

The veteran now seeks to reopen the service connection claim.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The RO denied service connection for scarred and retracted 
eardrums in its December 1957 rating decision because it 
found the condition was noted on the veteran's induction 
examination and therefore predated service.  The RO denied 
service connection a hearing disability in its December 1984 
rating decision because his separation examination found his 
hearing to be normal.  These decisions were confirmed by the 
RO in a February 2002 rating decision.  In this case, the 
Board finds that new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a) has been received since the February 
2002 rating decision.  Specifically, a July 2005 VA audiology 
examination report contains an opinion that the veteran's 
bilateral hearing loss is as likely as not the result of 
noise exposure during his period of service with the Navy.  
As new and material evidence has been received, the claim is 
reopened.  38 U.S.C.A. § 5108.    

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  The claim 
must therefore be considered based on all the evidence of 
record.  Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here,  medical evidence of record shows that the veteran has 
bilateral hearing loss disability within the meaning of VA 
regulation.  See 38 C.F.R. § 3.385.  The veteran alleges 
noise exposure in service.  During his period of service from 
January 1951 to December 1954, the veteran served aboard two 
naval ships.  Service records reveal that his military 
occupational specialty was a platen pressman.  In his various 
written statements and testimony at the May 2007 Travel Board 
hearing, the veteran indicated that he also served as a "hot 
shellman" whose duty was to extract spent shell casings from 
the breach of 5-inch guns after they were fired.  He alleges 
that this noise exposure contributed to his current hearing 
loss.  Although the veteran worked as a printer in the years 
following his separation from service, he testified that he 
worked in the composing room where typesetting was done and 
there was not much exposure to loud noise.  He has submitted 
various lay statements and other evidence to support his 
contentions.  

The veteran was afforded two fairly recent VA audiology 
examinations.  The report of the July 2005 VA audiology 
examination reflects the veteran's history of noise exposure 
in service, as well as findings of hearing loss disability.  
The examiner opined that it was more likely than not that the 
veteran's current hearing loss was the result of noise 
exposure during military service.  However, the February 2007 
VA audiology examiner opined that the veteran's current 
hearing loss is not caused by or a result of noise exposure 
during military service because the veteran's December 1954 
separation examination showed that his hearing was within 
normal limits bilaterally.  It must be recognized however 
that an audiometer was not done at the time of separation 
from service and the only hearing test was the whispered 
voice/spoken voice test, which is really not a sophisticated 
means of detecting more subtle forms of hearing loss. 

The Board finds that the opinion from the July 2005 VA 
audiology examiner is sufficient to bring the evidence in to 
relative equipoise.  There is no legitimate means of 
determining the extent to which in-service noise exposure 
reported by the veteran contributed to hearing loss.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.385.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened and 
service connection for bilateral hearing loss is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


